UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7202



In Re:   CHRISTOPHER L. CAREY,



                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-03-414-5)


Submitted:   December 12, 2005            Decided:   January 23, 2006


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher L. Carey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christopher L. Carey petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.    He seeks an order from this court

directing the district court to act. We deny the mandamus petition

because the delay is not unreasonable, and thus, mandamus relief is

not warranted.*     Further, we grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




     *
      While the record reflects significant delays in the early
processing of Carey’s § 2241 petition, in recent months the court
has taken significant action.

                                 - 2 -